Day, J".
i. practice preme court: abstract: amendment. This proceeding involves the construction of the will of Mary M. Caywood, deceased. The proceeding is entitled in equity. No errors are assigned. The case, if reviewable here at all, is triable de novo. # The original abstract of apj>ellant does not purport to contain all the testimony. Appellees nrge this in their argument, and insist that for this reason, amongst others, the judgment must be affirmed. After the appellees’ argument was filed, the appellant, without leave of court, filed an amendment to his abstract, stating that the abstract theretofore filed contains all the evidence received and offered in the cause. The appellees filed a motion to strike the amendment to the abstract from the files. This motion was submitted with the case for determination. The motion must be sustained. We cannot sanction the practice of permitting an appellant, after the appellee has argued his case, and without leave, to amend his abstract, and substantially change the record upon which the cause is submitted. The abuses which would attend such a practice readily suggest themselves. If leave to amend had been asked, it might have been granted upon such terms as seemed proper under the circumstances. In Betts v. City of Glenwood, 52 Iowa, 124, we held that an amended assignment of errors, filed without leave, after the filing of the apjiellees’ argument, could not be considered. See, also, Rogers v. Carman, 54 Iowa, 715. The appellant relies upon Goodykoontz v. Ringland, 52 Iowa, 732, and insists that a statement that the abstract contains all the evidence is sufficient although made only in his argument in reply. It is apparent from the opinion in the case referred to that the attention of the court was not directed to the manner of making the amendment, but to its sufficiency. The. amendment was held to'be insufficient. That holding disposed of the only question before the court. Besides, the amendment in that case was attached to the end of appellant’s opening argument, and was not de*303ferred until appellee had filed his argument, and no objection was made to the time or manner of the amendment.
As the cause is triable here de novo, if reviewable at all, the striking out of the amendment to the abstract renders an affirmance of the judgment necessary.
Affirmed.